Citation Nr: 0805763	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a left arm 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an initial compensable rating for 
residuals of an injury to the left hand with numbness in the 
fourth and fifth fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to May 
1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

A hearing at the RO was held in April 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

Upon receipt of the veteran's claims file after the hearing, 
the Board noted that the written transcript of the April 2007 
hearing was incomplete.  The Board notified its Hearing 
Division of the incomplete transcript but was advised that 
there was no backup of the hearing tape.  Thus, the Board 
contacted the veteran by December 2007 letter and offered him 
the opportunity to appear at another hearing, which he 
elected to do.  Since that time, however, the Hearing 
Division was apparently able to locate a backup of the 
hearing tape and provide a complete transcript of the April 
2007 Board hearing.  Thus, the Board is now able to proceed 
with consideration of this appeal with no further delay or 
inconvenience to the veteran.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Service connection claims

The veteran seeks service connection for a cervical spine 
disability, a thoracic spine disability, a left arm 
disability, and a left knee disability.  He contends that 
such disabilities developed as a result of injuries he 
sustained in a February 1997 fall from an aircraft.  

A review of the record on appeal shows that the veteran's 
service medical records are entirely negative for any 
complaints or abnormalities pertaining to the cervical spine, 
thoracic spine, or left knee.  These records do show that in 
February 1997, the veteran sought treatment after he fell 
approximately six feet from a parked plane on to the 
posterior lateral aspect of his left shoulder.  Immediately 
following the injury, the veteran sought treatment and 
complained of left shoulder pain, but no additional 
complaints were recorded.  X-ray studies of the left shoulder 
were normal.  The diagnosis was left shoulder contusion.  

Subsequent service medical records show that the veteran 
underwent physical therapy during which he complained of 
continued left shoulder and arm pain, tingling in his left 
upper extremity, and numbness in the fourth and fifth digits 
of the left hand.  EMG and nerve conduction studies performed 
in July 1997 were normal, with no evidence of a median or 
ulnar neuropathy, a brachial plexus lesion, or an active 
cervical radiculopathy.  At an August 1997 physical 
examination, the veteran's neck, spine and lower extremities 
were normal.  On a report of medical history, the veteran 
denied a trick or locked knee, or recurrent back pain.  

The post-service medical evidence includes clinical records, 
dated from July 1998 to January 2006.  In pertinent part, 
these records include a July 1998 preemployment physical 
performed in connection with the veteran's application for 
employment as a firefighter.  On examination, the veteran 
denied a history of a trick or locked knee, recurrent back 
pain, and shoulder pain.  Annual examinations thereafter 
performed in July 1999, September 2000, August 2001, and 
September 2002, are all negative for complaints or 
abnormalities pertaining to the cervical spine, thoracic 
spine, left arm, and left knee.  

In September 2004, the veteran sought treatment following an 
on-the-job left shoulder injury.  The assessment was AC joint 
injury and rotator cuff strain.  In October 2004, the veteran 
underwent MRI studies of the cervical spine which showed 
minimal disc disease.  More recent MRI studies show tiny disc 
bulges at T2-3 and T3-4.  EMG testing has been normal.  

In January 2005, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities which he claimed were associated with 
the February 1997 fall, including disabilities of the 
shoulders, cervical spine, thoracic spine, left hand, left 
arm, and left knee.  The veteran claimed that he had fallen 
"approximately 15 to 20 feet" and "landed on my head, left 
shoulder, left arm, and left knee."

In support of his claim, the veteran was afforded a VA 
medical examination at which he claimed to have fallen 
backwards from a plane approximately ten to twenty feet, 
landing on his head, neck, and shoulders, and shattering his 
helmet.  He claimed that he sustained "multiple injuries in 
the fall, including both shoulders, neck, left arm, left 
hand, left knee, and his thoracic spine."  After examining 
the veteran, the examiner's diagnoses included residuals of 
injuries to the shoulders, cervical spine, left knee, 
thoracic spine, and left hand with numbness in the fourth and 
fifth digits.  

Based on the evidence of record, including that evidence 
discussed above, the RO has granted service connection for 
left and right shoulder disabilities, as well as a left hand 
disability.  Service connection for a cervical spine 
disability, a thoracic spine disability, a left arm 
disability and a left knee disability has been denied.  

After carefully reviewing the record, the Board finds that an 
additional medical opinion is necessary prior to further 
appellate consideration.  38 C.F.R. § 3.149(c)(4); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the veteran 
underwent a VA medical examination in April 2005, the basis 
for the examiner's opinions is unclear.  Moreover, while the 
examiner indicated that he had reviewed the veteran's claims 
folder, the post-service medical evidence described above had 
not yet been associated with the record on appeal.  As set 
forth above, the record on appeal is negative for complaints 
or findings of a cervical spine, thoracic spine, and left 
knee injury or disability during service or for many years 
thereafter.  Given the veteran's history, the Board finds 
that a review of his complete medical records is essential in 
providing an opinion as to the etiology of his claimed 
current cervical spine, thoracic spine, left knee, and left 
arm disabilities.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Swann v. Brown, 5 Vet. App. 229 (1993) 
(Where the examiner relies on history as related by veteran, 
the diagnoses can be no better than the facts alleged by 
veteran);See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(holding that a medical opinion is inadequate when it is 
unsupported by the evidence).

In addition, the Board notes that at his April 2007 Board 
hearing, the veteran testified that Dr. Cathey, his private 
neurologist, and Dr. Martin, his private orthopedic surgeon, 
had both advised him that his current disabilities had been 
incurred in service and a result of his February 1997 fall.  
A review of the record indicates that the RO has obtained 
treatment records from Dr. Cathey, at the authorization of 
the veteran.  These records, however, do not contain an 
opinion linking the veteran's current disabilities to 
service.  The veteran has not submitted an authorization for 
the RO to obtain records from Dr. Martin.  The veteran is 
advised that it would be to his benefit to obtain written 
opinions from Drs. Cathey and Martin to the effect that his 
current disabilities were sustained in the February 1997 
fall.  See Constantino v. West, 12 Vet. App. 517, 520 (1999) 
(observing the obligations of VA hearing officers to suggest 
the submission of evidence overlooked by the veteran that 
would support claims).



Increased rating claim

The veteran also seeks an initial compensable rating for 
residuals of an injury to the left hand with numbness in the 
fourth and fifth fingers.  He has provided no specific 
argument regarding this claim.  At his April 2007 Board 
hearing, the veteran testified that his symptoms included 
pain, as well as numbness in his fingers.  

The Board notes that the veteran underwent a VA medical 
examination in connection with his original claim in April 
2005.  Unfortunately, the examination report is inadequate in 
that it lacks sufficient reference to the pertinent schedular 
criteria.  Cf. Massey v. Brown, 7 Vet. App. 204 (1994).  The 
remaining post-service medical evidence is entirely negative 
for complaints or abnormalities pertaining to the left hand.  
Thus, the Board finds that an additional VA medical 
examination is necessary.  38 C.F.R. § 3.159 (c)(4).  

In addition, the Board notes that although the RO provided 
the veteran with a VCAA notification letters regarding his 
claims in February 2005 and March 2006, the Court thereafter 
issued a decision imposing additional notification 
requirements.  In Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008), the Court held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate a claim 
for an increased rating, (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a claim for an increased 
rating, as outlined by the Court in 
Vazquez-Flores v. Peake.

2.  The RO should contact the veteran and 
ask that he provide the information 
necessary to obtain records of treatment 
from Dr. Martin, his private orthopedic 
surgeon.  After obtaining any necessary 
authorization for the release of 
information, the RO should request such 
records

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current cervical spine, thoracic 
spine, left arm, and left knee 
disabilities.  The claims folder should 
be provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any current 
cervical spine, thoracic spine, left arm, 
or left knee disability is causally 
related to the veteran's active service 
or any incident therein.  The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.  

4.  The veteran should also be afforded a 
VA medical examination for the purpose of 
determining the nature and severity of 
his service-connected residuals of a left 
hand injury with numbness of the fourth 
and fifth fingers.  The claims folder 
should be provided to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should identify all 
symptomatology associated with the 
veteran's service-connected left hand 
disability.  If neurological involvement 
is identified, the examiner is requested 
to identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If the 
paralysis is incomplete, the examiner 
should state the degree of paralysis, 
such as slight, moderate, moderately 
severe, or severe.  A complete rational 
for any opinion expressed should be 
included in the report.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



